UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-7064


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

BRUCE TIMOTHY BLAND, JR.,

                  Defendant – Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (0:06-cr-01255-JFA-1)


Submitted:    August 26, 2009                 Decided: September 3, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Bruce Timothy Bland, Jr., Appellant Pro Se. John David Rowell,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bruce Timothy Bland, Jr. appeals the district court’s

order denying his motion for a reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find   no    reversible     error.      Accordingly,        we    affirm     for   the

reasons stated by the district court.                 See United States v.

Bland,      No.   0:06-cr-01255-JFA-1       (D.S.C.   May        26,     2009).     We

dispense      with   oral    argument    because      the        facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                        2